Per Curiam.
The pleadings in these three suits are essentially the same as those in No. 75, between Mathias E. Crane, appellant, and the same township, respondent (reported ante p. 509), and were argued together under written stipulations of counsel.
*552The orders overruling the demurrers in each case under review in above appeals should be reversed, for the reasons expressed in the opinion of this court filed at this term in the appeal of said Crane.
No. 72—
For affirmance—None.
For reversal—The Chancellor, Chief-Justice, Garrison, Swayze, Trenchard, Bergen, Voorhees, Minturn, Kalisch, Bogert, Veedenburgi-i, Congdon, White, Treaoy—14.
No. 73.
For affirmance—None.
For reversal—The Chancellor, Chief-Justice, Garrison, Swayze, Trenchard, Bergen, Voorhees, Minturn, Kalisch, Bogert, Vredenburgii, Congdon, White, Treacy—14.
No. 74.
For affirmance—None.
For reversal—The Chancellor, Chief-Justice, Garrison, Swayze, Trenchard, Bergen, Voorhees, Minturn, Kalisch, Bogert, Vredenburgii, Congdon, White, Treacy.—14.